DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 and 25 are allowable. The restriction requirement between species A-G , as set forth in the Office action mailed on 4/1/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/1/2021 is partially withdrawn.  Claims 18 and 21-22, directed to Species C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-20 and 23-24, directed to Species B and D-G are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Brown on 6/29/2021.
The application has been amended as follows: 
IN THE CLAIMS: 
	Claims 19, 20, 23, and 24 were cancelled. 
The above amendments were made as the claims were withdrawn from consideration due to a restriction requirement and were not rejoined, because they did not include all of the limitations of the allowed claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 15: 
The closest prior art: Rice (US 4,545,197)
Rice discloses a turbine nozzle comprising a plurality of blades arranged so as to form a tapered flow passage between each two adjacent blades, wherein a suction surface of each blade includes a curved surface, and a throat of the flow passage is formed between the curved surface of one blade and a trailing edge of the other blade of the two adjacent blades at a throat position, wherein an upstream end of the curved 

The prior art fails to disclose or suggest: 
That the following expression is satisfied:
                
                    
                        
                            
                                
                                    A
                                    R
                                    
                                        
                                            1
                                        
                                    
                                    -
                                    A
                                    R
                                    (
                                    0.98
                                    )
                                
                                
                                    1
                                    -
                                    0.98
                                
                            
                        
                    
                    ≥
                    0.5
                
            
It would not be obvious to simply modify Rice as a design choice to meet the limitations of the claimed expression, since the relationship serves to ensure that the minimum flow passage is kept at the throat position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art

Kuhne (US 6,682,301), Tran (US 5,035,578), and Ristau et al. (US 9,085,984) disclose airfoils with a flat portion along the suction side of the blade adjacent the trailing edge. 
Staubach (US 6,358,012) discloses an airfoil with a concave portion along the suction surface. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745